Case 14-02477        Doc 42     Filed 12/13/18     Entered 12/13/18 11:41:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-02477
         Coretta Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2014.

         2) The plan was confirmed on 03/21/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/18/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/27/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,525.00.

         10) Amount of unsecured claims discharged without payment: $27,229.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-02477        Doc 42      Filed 12/13/18    Entered 12/13/18 11:41:16                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $15,839.00
         Less amount refunded to debtor                          $739.00

 NET RECEIPTS:                                                                                   $15,100.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $690.71
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,690.71

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAVALRY INVESTMENTS             Unsecured            NA         283.02           283.02          82.03       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      3,000.00       4,504.80         4,504.80      1,305.67        0.00
 DEBT RECOVERY SOLUTIONS         Unsecured         385.00        385.81           385.81        111.82        0.00
 GALWAY FINANCIAL SERVICES       Unsecured            NA         630.00           630.00        182.60        0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      1,700.00       6,328.00         6,328.00      1,834.10        0.00
 INTERNAL REVENUE SERVICE        Unsecured           0.00      1,182.64         1,182.64           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         655.90           655.90        190.11        0.00
 QUANTUM3 GROUP                  Unsecured         859.00        859.00           859.00        248.97        0.00
 FIRST BANK OF DELAWARE          Unsecured         677.00           NA               NA            0.00       0.00
 FIRST BANK OF DELAWARE          Unsecured         528.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK              Unsecured         402.00           NA               NA            0.00       0.00
 AARONS SALES & LEASE            Unsecured      2,020.00            NA               NA            0.00       0.00
 COMCAST SOUTHWEST CREDIT SYS Unsecured            667.00           NA               NA            0.00       0.00
 COMMUNITY HOUSING ASSOC         Unsecured      3,705.00            NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU         Unsecured         290.00           NA               NA            0.00       0.00
 VILLAGE OF MAYWOOD              Unsecured          50.00           NA               NA            0.00       0.00
 WOODFORD CO CIRCUIT CLERK       Unsecured         912.00           NA               NA            0.00       0.00
 REAL T PROPERTIES               Unsecured      5,025.00            NA               NA            0.00       0.00
 REAL T PROPERTIES               Unsecured      1,187.00            NA               NA            0.00       0.00
 SOLOMON FINANCE                 Unsecured         535.00           NA               NA            0.00       0.00
 SPRINT CORP                     Unsecured         503.00        503.11           503.11        145.82        0.00
 UNIVERSAL ACCEPTANCE            Secured        5,639.00       5,639.00         5,639.00      5,639.00     669.17




UST Form 101-13-FR-S (9/1/2009)
Case 14-02477        Doc 42      Filed 12/13/18     Entered 12/13/18 11:41:16              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $5,639.00          $5,639.00            $669.17
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $5,639.00          $5,639.00            $669.17

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,332.28          $4,101.12              $0.00


 Disbursements:

         Expenses of Administration                             $4,690.71
         Disbursements to Creditors                            $10,409.29

 TOTAL DISBURSEMENTS :                                                                      $15,100.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
